t,. ,, '    -·   .4'<
           AO 245B (Rev. 02/08/2019) Judgme.nt in a Criminal Petty Case (Modified)                                                                 Page l of l   i 12,.
                                               UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                                           (For Offenses Committed On or After November 1, 1987)
                                             v.

                                Ildefonso Arellano-Escalante                               Case Number: 3:19-mj-21268

                                                                                           L. Marcel Stewart
                                                                                           Defendant's Attorney


           REGISTRATION NO. 83956298
           THE DEFENDANT:
            IZI pleaded guilty to count(s) 1 of Complaint
                                                      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



             0 was found guilty to count( s)
                        after a plea of not guilty.
                        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

           Title & Section                    Nature of Offense                                                              Count Number(s)
           8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1

             D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




             D Count(s)          ~~~~~~~~~~~~~~~~~~
                                                                                            dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:                                                  _

                                           D TIME SERVED                             ~                 \!)                       days

             IZI        Assessment: $10 WAIVED IZI Fine: WAIVED
             IZI        Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the        defendant's possession at the time of arrest upon their deportation or removal.
             D          Court recommends defendant be deported/removed with relative,                         charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Thursday, March 14, 2019
                                                                                       Date of Imposition of Sentence


           Received
                             DUSM                                                             0   BU ROBERT N. BLOCK
                                                                    MAR 1 4 2019            ITED STATES MAGISTRATE JUDGE

                                                            CLERK US DISTRICT COURT
                                                      ~?UTHERN    DISTRICT OF CALIFORNIA
           Clerk's Office Copy                                                   DEPUTY                                                 3:19-mj-21268
